     Case: 1:19-cv-03547 Document #: 41 Filed: 07/26/19 Page 1 of 2 PageID #:3494




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

H-D U.S.A., LLC,
                                                   Case No. 19-cv-03547
               Plaintiff,
                                                   Judge Gary Feinerman
v.
                                                   Magistrate Judge Jeffrey Cole
46GPFORTYSIX STORE, et al.,
               Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure Plaintiff H-D U.S.A.,

LLC (“Harley-Davidson” or “Plaintiff”) hereby dismisses this action, with leave to reinstate

within one hundred and eighty (180) days, as to the following Defendants:

                Defendant Name                                     Line No.
             +8618355115692 Store                                      2
              Cyclegear Brand Store                                   16
              Little MingLou Store                                    33
               MOTORIDER Store                                        39
               Mounsi store Store                                     40
          Dance Costume Dress Factory                                 80
                huilin jewel Store                                    93
                   j ames's store                                     94
           jiaofu Drop shipping Store                                 95
                  Tony yu store                                      142
   Case: 1:19-cv-03547 Document #: 41 Filed: 07/26/19 Page 2 of 2 PageID #:3495




Dated this 26th day of July 2019.    Respectfully submitted,

                                     /s/ Justin R. Gaudio
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     RiKaleigh C. Johnson
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080 / 312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     rjohnson@gbc.law

                                     Counsel for Plaintiff H-D U.S.A., LLC




                                        2
